Exhibit 10.1

PROS Holdings, Inc.
2.00% Convertible Senior Notes Due 2019



--------------------------------------------------------------------------------

Purchase Agreement
December 4, 2014
Goldman, Sachs & Co.,
Deutsche Bank Securities Inc.
As representatives of the several Purchasers
named in Schedule I hereto,


c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282


c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005


Ladies and Gentlemen:
PROS Holdings, Inc., a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell to the Purchasers
named in Schedule I hereto (the “Purchasers”), for whom you are acting as
representatives (the “Representatives”), an aggregate of $125,000,000 principal
amount of its 2.00% Convertible Senior Notes due 2019 (the “Firm Securities”),
convertible into cash, shares (the “Underlying Shares”) of common stock of the
Company, par value $0.001 per share (“Stock”) or a combination of cash and
Underlying Shares, at the Company’s election, and at the option of the
Representatives on behalf of the Purchasers, up to an aggregate of $18,750,000
additional principal amount of 2.00% Convertible Senior Notes due 2019 (the
“Optional Securities”). The Firm Securities and the Optional Securities are
herein collectively called the “Securities”.
In connection with the offering of the Firm Securities, the Company is
separately entering into convertible note hedge transactions and warrant
transactions with one or more counterparties, which may include the Purchasers
or affiliates thereof (each, a “Call Spread Counterparty”), in each case
pursuant to a convertible note hedge confirmation (a “Base Bond Hedge
Confirmation”) and a warrant confirmation (a “Base Warrant Confirmation”),
respectively, each dated the date hereof (the Base Bond Hedge Confirmations and
the Base Warrant Confirmations, collectively, the “Base Call Spread
Confirmations”), and in connection with the issuance of any Optional Securities,
the Company and each Call Spread Counterparty may enter into additional
convertible note hedge transactions and additional warrant transactions, in each
case pursuant to an additional convertible note hedge confirmation (an
“Additional Bond Hedge Confirmation”) and an additional warrant confirmation (an
“Additional Warrant Confirmation”), respectively, each to be dated the date on
which the option granted to the Purchasers pursuant to Section 2 hereof to
purchase such Optional Securities is exercised (the Additional Bond



    

--------------------------------------------------------------------------------



Hedge Confirmations and the Additional Warrant Confirmations, collectively, the
“Additional Call Spread Confirmations” and, together with the Base Call Spread
Confirmations, the “Call Spread Confirmations”).


1.
The Company represents and warrants to, and agrees with, each of the Purchasers
that:

(a)
A preliminary offering memorandum, dated December 3, 2014 (the “Preliminary
Offering Memorandum”), and an offering memorandum, dated December 4, 2014 (the
“Offering Memorandum”), have been prepared in connection with the offering of
the Securities and Underlying Shares, if any, issuable upon conversion thereof.
The Preliminary Offering Memorandum, as amended and supplemented immediately
prior to the Applicable Time (as defined in Section 1(b)), is hereinafter
referred to as the “Pricing Memorandum”. Any reference to the Preliminary
Offering Memorandum, the Pricing Memorandum or the Offering Memorandum shall be
deemed to refer to and include all documents filed with the United States
Securities and Exchange Commission (the “Commission”) pursuant to Section 13(a),
13(c) or 15(d) of the United States Securities Exchange Act of 1934, as amended
(the “Exchange Act”), on or prior to the date of such memorandum and
incorporated by reference therein and any reference to the Preliminary Offering
Memorandum or the Offering Memorandum, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the Exchange Act after the date of the Preliminary Offering Memorandum or the
Offering Memorandum, as the case may be, and prior to such specified date and
(ii) any Additional Issuer Information (as defined in Section 5(f)) furnished by
the Company prior to the completion of the distribution of the Securities; and
all documents filed under the Exchange Act and so deemed to be included in the
Preliminary Offering Memorandum, the Pricing Memorandum or the Offering
Memorandum, as the case may be, or any amendment or supplement thereto are
hereinafter called the “Exchange Act Reports” (provided that where only sections
of such documents are specifically incorporated by reference, only such sections
shall be considered to be part of the “Exchange Act Reports”). The Exchange Act
Reports, when they were or are filed with the Commission, conformed or will
conform in all material respects to the applicable requirements of the Exchange
Act and the applicable rules and regulations of the Commission thereunder at the
time of filing; and no such documents were filed with the Commission since the
Commission’s close of business on the business day immediately prior to the date
of this Agreement and prior to the execution of this Agreement, except as set
forth on Schedule II(a) hereof. The Preliminary Offering Memorandum and the
Offering Memorandum and any amendments or supplements thereto and the Exchange
Act Reports did not and will not, as of their respective dates, contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by a Purchaser through the Representatives expressly for use therein;

(b)
For the purposes of this Agreement, the “Applicable Time” is 4:47 p.m. (Eastern
time) on the date of this Agreement; the Pricing Memorandum as supplemented by
the information set forth in Schedule III hereto, taken together (collectively,
the “Pricing Disclosure Package”) as of the Applicable Time, did not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each Company Supplemental Disclosure
Document (as defined in Section 6(a)


2
    

--------------------------------------------------------------------------------



(i)) listed on Schedule II(b) hereto and each Permitted General Solicitation
Material (as defined in Section 6(a)(i)) listed on Schedule II(d) hereto) does
not conflict with the information contained in the Pricing Memorandum or the
Offering Memorandum and each such Company Supplemental Disclosure Document and
Permitted General Solicitation Material, as supplemented by and taken together
with the Pricing Disclosure Package as of the Applicable Time, did not include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements or omissions
made in a Company Supplemental Disclosure Document or Permitted General
Solicitation Material in reliance upon and in conformity with information
furnished in writing to the Company by a Purchaser through the Representatives
expressly for use therein;
(c)
Neither the Company nor any of its subsidiaries has sustained since the date of
the latest audited financial statements included in the Pricing Memorandum any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Memorandum; and, since the respective dates as of
which information is given in the Pricing Memorandum, there has not been any
change in the capital stock (other than pursuant to the Company’s equity
incentive plans and inducement awards described in the Pricing Memorandum) or
long‑term debt of the Company or any of its subsidiaries or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the general affairs, management, financial position, stockholders'
equity or results of operations of the Company and its subsidiaries, taken as a
whole (a “Material Adverse Effect”), other than as set forth or contemplated in
the Pricing Memorandum;

(d)
The Company and its subsidiaries have good and marketable title in fee simple to
all real property owned by them and good and marketable title to all personal
property owned by them that is material to the business of the Company and its
subsidiaries, taken as a whole, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Pricing Memorandum
or such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries; and any real property and buildings held
under lease by the Company and its subsidiaries are held by them under valid,
subsisting and, to the Company’s knowledge, enforceable leases with such
exceptions as are not material and do not materially interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries;

(e)
The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware, with power and
authority (corporate and other) to own its properties and conduct its business
as described in the Pricing Disclosure Package and the Offering Memorandum, and
has been duly qualified as a foreign corporation for the transaction of business
and is in good standing under the laws of each other jurisdiction in which it
owns or leases properties or conducts any business so as to require such
qualification, except where the failure to be so qualified or in good standing
in any such other jurisdiction would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and each subsidiary of
the Company has been duly organized and is validly existing as a corporation or
other form of organization in good standing under the laws of its jurisdiction
of formation to the extent that the concept of “good standing” (or its
functional equivalent) is applicable under the laws of such jurisdiction;


3
    

--------------------------------------------------------------------------------



(f)
The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package under the heading “Capitalization”, and all of the issued
shares of capital stock of the Company have been duly and validly authorized and
issued and are fully paid and non‑assessable; the shares of Stock initially
issuable upon conversion of the Securities (assuming physical settlement of all
conversions and giving effect to the maximum conversion rate pursuant to any
make-whole adjustment (such number of shares, the “Conversion Shares”)) have
been duly and validly authorized and reserved for issuance and, when issued and
delivered in accordance with the provisions of the Securities and the Indenture
referred to below, will be duly and validly issued, fully paid and
non‑assessable and will conform to the description of the Stock contained in the
Pricing Disclosure Package and the Offering Memorandum; and all of the issued
shares of capital stock of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non‑assessable and (except for
directors’ qualifying shares and except as otherwise set forth in the Pricing
Disclosure Package) are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims;

(g)
The Securities have been duly authorized by the Company and, when issued and
delivered pursuant to this Agreement, will have been duly executed,
authenticated, issued and delivered and when duly authenticated by the trustee
under the indenture referred to below. will constitute valid and legally binding
obligations of the Company entitled to the benefits provided by the indenture to
be dated as of December 10, 2014 (the “Indenture”) between the Company and
Wilmington Trust, N.A., as Trustee (the “Trustee”), under which they are to be
issued, which will be substantially in the form previously delivered to you; the
Indenture has been duly authorized by the Company and, when executed and
delivered by the Company and the Trustee, the Indenture will constitute a valid
and legally binding instrument, enforceable against the Company in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization and other laws of general applicability relating to or affecting
creditors' rights, and to general equity principles (regardless of whether
enforcement is considered in a proceeding at equity or at law), public policy,
applicable laws relating to fiduciary duties and indemnification and implied
covenants of good faith and fair dealing, and entitled to the benefits provided
by the Indenture; and the Securities and the Indenture will conform in all
material respects to the descriptions thereof in the Pricing Disclosure Package
and the Offering Memorandum and will be in substantially the form previously
delivered to you;

(h)
The Company has all requisite corporate power to execute, deliver and perform
its obligations under this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by the Company;

(i)
None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System;

(j)
Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action that would violate Regulation M under the Exchange Act
(“Regulation M”) in connection with the offering of the Securities;

(k)
The issue and sale of the Securities and the compliance by the Company with all
of the provisions of the Securities, the Indenture, the Call Spread
Confirmations and this Agreement and the consummation of the transactions herein
and therein contemplated and the application of the proceeds from the sale of
the Securities as described under “Use of Proceeds” in the Pricing Disclosure
Package and the


4
    

--------------------------------------------------------------------------------



Offering Memorandum will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
that certain Credit Agreement by and among Wells Fargo Bank, National
Association, a national banking association, as administrative agent and PROS,
Inc., a Delaware corporation, dated as of July 2, 2012, as amended (the “Credit
Agreement”), including the Third Amendment dated as of December 3, 2014 (the
“Credit Agreement Amendment”), (ii) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under
any other indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, (iii)
result in any violation of the provisions of the Amended and Restated
Certificate of Incorporation or Amended and Restated Bylaws of the Company or
(iv) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties, except, in the case of
clauses (ii) and (iv), for any conflict, default, breach or violation that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or the consummation by the
Company of the transactions contemplated by this Agreement, the Indenture or the
Call Spread Confirmations, except such consents, approvals, authorizations,
registrations or qualifications as have been obtained prior to the date of this
Agreement or may be required (y) under state securities or Blue Sky laws in
connection with the purchase and distribution of the Securities by the
Purchasers or (z) for listing of the Conversion Shares on The New York Stock
Exchange (the “Exchange”);
(l)
Neither the Company nor any of its subsidiaries is (i) in violation of its
Amended and Restated Certificate of Incorporation or Amended and Restated Bylaws
or (ii) in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, except in the case
of clause (ii), for such defaults as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;

(m)
The statements set forth in the Pricing Memorandum and the Offering Memorandum
under the caption “Description of Notes” and “Description of Capital Stock”,
insofar as they purport to constitute a summary of the terms of the Securities
and the Stock, and under the caption, “Certain United States Federal Income Tax
Considerations”, insofar as they purport to describe the provisions of the laws,
legal conclusions and documents referred to therein, fairly and accurately
summarize or describe, as applicable, the matters set forth therein;

(n)
Other than as set forth or described in the Pricing Disclosure Package and the
Offering Memorandum, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
of the Company or any of its subsidiaries is the subject which, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect; and, to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;

(o)
When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A (“Rule
144A”) under the Securities Act of 1933, as amended (the “Act”)) as securities
which are listed on a national securities exchange registered under


5
    

--------------------------------------------------------------------------------



Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system, and will be eligible for resale under Rule 144A;
(p)
The Company is subject to Section 13 or 15(d) of the Exchange Act;

(q)
The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof and the transactions
contemplated by the Call Spread Confirmations as described in the Pricing
Disclosure Package, will not be, an “investment company”, as such term is
defined in the United States Investment Company Act of 1940, as amended (the
“Investment Company Act”);

(r)
Neither the Company nor any person acting on its behalf (other than the
Purchasers, as to which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Act (other than by means of a Permitted
General Solicitation, as defined below);

(s)
Within the preceding six months, neither the Company nor any other person acting
on behalf of the Company has offered or sold to any person any Securities, or
any securities of the same or a similar class as the Securities, other than
Securities offered or sold to the Purchasers hereunder. The Company will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Act) of any Securities or any substantially similar security issued by
the Company, within six months subsequent to the date on which the distribution
of the Securities has been completed (as notified to the Company by the
Representatives), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Securities in the
United States and to U.S. persons contemplated by this Agreement as transactions
exempt from the registration provisions of the Act;

(t)
The Company maintains a system of internal control over financial reporting (as
such term is defined in Rule 13a-15(f) of the Exchange Act) that complies with
the requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States (“GAAP”). Except as disclosed in the Pricing Disclosure Package,
since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package, the Company’s
internal control over financial reporting is effective (excluding SignalDemand,
Inc. and Cameleon Software SA) and the Company is not aware of any material
weaknesses in its internal control over financial reporting;

(u)
Except as disclosed in the Pricing Disclosure Package, since the date of the
latest audited financial statements included or incorporated by reference in the
Pricing Memorandum, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting;

(v)
The financial statements, including the notes thereto, included or incorporated
by reference in the Pricing Disclosure Package present fairly in all material
respects the consolidated financial position at the dates indicated and the cash
flows and results of operations for the periods indicated of the Company and its
consolidated subsidiaries. Except as otherwise stated in the Pricing Disclosure
Package, such financial statements have been prepared in conformity with GAAP
applied on a consistent basis throughout the periods involved; and the
supporting schedules, if any, included or incorporated by reference in the
Pricing Disclosure Package present fairly the information required to be stated
therein. The other financial information included or incorporated by reference
in the Pricing


6
    

--------------------------------------------------------------------------------



Disclosure Package presents fairly in all material respects the information
included therein and has been prepared on a basis consistent with that of the
financial statements that are included in the Pricing Disclosure Package and the
books and records of the respective entities presented therein. The pro forma
financial information incorporated by reference in the Pricing Disclosure
Package reflects, in all material respects, subject to the limitations set forth
in the incorporated documents as to such pro forma financial information, the
results of operations of the Company, its consolidated subsidiaries and Cameleon
Software SA and its subsidiaries purported to be shown thereby for the periods
indicated and conforms in all material respects to the requirements of
Regulation S-X of the rules and regulations of the Commission under the Act and
the Company believes (i) the assumptions underlying the pro forma adjustments
are reasonable, (ii) that such adjustments have been properly applied to the
historical amounts in the compilation of such pro forma statements and notes
thereto, and (iii) that, to the Company’s knowledge, such statements and notes
thereto present fairly, in all material respects, with respect to the Company
and its consolidated subsidiaries and Cameleon Software SA and its subsidiaries,
the pro forma financial position and results of operations and the other
information purported to be shown therein at the respective dates or for the
respective periods therein specified;
(w)
The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) of the Exchange Act) that comply with the applicable
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information required to be disclosed by
the Company in its reports that it submits or files or will submit or file under
the Exchange Act is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective in all material respects;

(x)
PricewaterhouseCoopers LLP, which has audited certain financial statements of
the Company and its subsidiaries, is an independent registered public accounting
firm with respect to the Company and its subsidiaries;

(y)
Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; (iv)
violated or is in violation of any provision of the Bribery Act 2010 of the
United Kingdom; or (v) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment;

(z)
The operations of the Company and its subsidiaries are and, to the knowledge of
the Company, the operations of the Company and its subsidiaries (excluding
SignalDemand, Inc. and Cameleon Software SA) have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency having jurisdiction over the
Company or any of its subsidiaries (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened;


7
    

--------------------------------------------------------------------------------



(aa)
Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government, including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), or other relevant sanctions authority (collectively, “Sanctions”), and
the Company will not directly or indirectly use the proceeds of the offering of
the Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity (i)
to fund any activities of or business with any person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions or
(ii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions;

(bb) The Company and its subsidiaries own, or possess sufficient rights to use
or can acquire on commercially reasonable terms, all trademarks, service marks,
trade names, domain names (including all goodwill associated with the
foregoing), patent rights, copyrights, mask works, software, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information) and other intellectual property rights, including, to
the extent currently existing, registrations and applications thereof
(collectively, "Intellectual Property Rights") material to the business as
currently conducted and as described in the Pricing Memorandum. Except as would
not reasonably be expected to result in a Material Adverse Effect, (i) to the
knowledge of the Company as of the date hereof, neither the Company nor any of
its subsidiaries, nor the conduct of their respective businesses, has infringed,
misappropriated or otherwise violated or currently infringes, misappropriates or
otherwise violates the Intellectual Property Rights of any third party, (ii)
except pursuant to the Credit Agreement and except for outbound licenses
thereof, the Company and its subsidiaries hold all right, title and interest in
and to Intellectual Property Rights owned by the Company free and clear of all
liens, encumbrances and defects of title; and (iii) to the knowledge of the
Company, all Intellectual Property Rights registered with an applicable
governmental entity that are owned by or exclusively licensed to the Company or
any of its subsidiaries are valid and enforceable. Except as would not, if
determined adversely to the Company or any of its subsidiaries, individually or
in the aggregate, have a Material Adverse Effect, there is no pending or, to the
knowledge of the Company, threatened action, suit, proceeding or claim by any
third party to which the Company or any of its subsidiaries is a party (x)
challenging the Company's or any of its subsidiaries' rights in or to, or
alleging the violation of any of the terms of, any of their owned or licensed
Intellectual Property Rights, (y) except for proceedings before the applicable
governmental entity in connection with the ordinary course of prosecution
thereof, challenging the validity, enforceability or scope of any Intellectual
Property Rights owned by or exclusively licensed to the Company or any of its
subsidiaries, or (z) alleging that the Company or any of its subsidiaries has
infringed, misappropriated or otherwise violated or conflicted with any
Intellectual Property Rights of any third party;
(cc) The Company and its subsidiaries have filed all federal, state, local and
foreign income and franchise tax returns required to be filed through the date
hereof, taking into account any extensions thereof (except where the failure to
file would not, individually or in the aggregate, have a Material Adverse
Effect), and have paid all material taxes due and payable (except where the
failure to pay would not, individually or in the aggregate, have a Material
Adverse Effect or except as currently being contested in good faith and for
which reserves required by U.S. GAAP have been created in the financial
statements of the Company), and no tax deficiency has been determined adversely
to the Company or any of its subsidiaries which has had (nor does the Company
nor any of its subsidiaries have any notice

8
    

--------------------------------------------------------------------------------



or knowledge of any tax deficiency which remains unpaid and would reasonably be
expected to be determined adversely to the Company or its subsidiaries and which
could reasonably be expected to have) a Material Adverse Effect;
(dd) Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical, industry-related and market-related
data included or incorporated by reference in the Pricing Disclosure Package are
not based on or derived from sources that are reliable and accurate in all
material respects;
(ee) No material labor or employment dispute with the employees of the Company
or any of its subsidiaries exists, except as described in the Pricing Disclosure
Package, or, to the knowledge of the Company, is imminent;
(ff) Since the date as of which information is given in the Pricing Disclosure
Package, and except as may otherwise be disclosed in the Pricing Disclosure
Package, the Company has not (i) issued or granted any securities, other than
pursuant to the Company’s equity incentive plans, inducement awards or pursuant
to outstanding options, rights or warrants, in each case disclosed in the
Pricing Disclosure Package, (ii) incurred any material liability or obligation,
direct or contingent, other than liabilities and obligations which were incurred
in the ordinary course of business, (iii) entered into any material transaction
not in the ordinary course of business (other than the transactions contemplated
hereby and the Credit Agreement Amendment) or (iv) declared or paid any
dividends on its capital stock;
(gg) The Company and each subsidiary are insured against such losses and risks
and in such amounts as, in the Company’s reasonable judgment, are prudent and
customary in the businesses in which they are engaged; and neither the Company
nor any of its subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business;
(hh) Except as described in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Act with respect to any securities of the Company owned or
to be owned by such person, except as have been validly waived or complied with;
(ii) There is and has been no failure on the part of the Company or, to the
Company’s knowledge, any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications;
(jj) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect;

9
    

--------------------------------------------------------------------------------



(kk) The Company, to its knowledge, has operated its business in a manner
compliant in all material respects with all privacy and data protection laws and
regulations applicable to the Company’s collection, handling, and storage of
personal identifiable information; and
(ll) The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Pricing Memorandum or the Offering Memorandum
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.
2.
Subject to the terms and conditions herein set forth, (a) the Company agrees to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
96.75% of the principal amount thereof (the “Purchase Price”), plus accrued
interest, if any, from December 10, 2014 to the first Time of Delivery (as
defined in Section 4 hereof), the principal amount of Securities set forth
opposite the name of such Purchaser in Schedule I hereto, and (b) in the event
and to the extent that you on behalf of the Purchasers exercise the election to
purchase Optional Securities as provided below, the Company agrees to issue and
sell to each of the Purchasers, and each of the Purchasers agrees, severally and
not jointly, to purchase from the Company, at the Purchase Price set forth in
clause (a) of this Section 2, that portion of the aggregate principal amount of
the Optional Securities as to which such election shall have been exercised (to
be adjusted by you so as to eliminate fractions of $1,000), determined by
multiplying such aggregate principal amount of Optional Securities by a
fraction, the numerator of which is the maximum aggregate principal amount of
Optional Securities that such Purchaser is entitled to purchase as set forth
opposite the name of such Purchaser in Schedule I hereto and the denominator of
which is the maximum aggregate principal amount of Optional Securities that all
of the Purchasers are entitled to purchase hereunder.

The Company hereby grants to the Purchasers the right to purchase at their
option up to $18,750,000 aggregate principal amount of Optional Securities, at
the purchase price set forth in clause (a) of the first paragraph of this
Section 2 plus accrued interest, if any, from December 10, 2014 to such
Subsequent Time of Delivery (as defined in Section 4 hereof), to cover sales in
excess of the aggregate principal amount of Firm Securities. Any such election
to purchase Optional Securities may be exercised by written notice from the
Representatives on behalf of the Purchasers to the Company, given within a
period of 30 calendar days from the date of this Agreement, setting forth the
aggregate principal amount of Optional Securities to be purchased and the date
on which such Optional Securities are to be delivered, as determined by the
Representatives but in no event earlier than the First Time of Delivery or,
unless you and the Company otherwise agree in writing, earlier than three or
later than ten New York Business Days (as defined below) after the date of such
notice.
3.
Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company that:

(a)
It will sell the Securities only to persons whom it reasonably believes are
“qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A under
the Act in transactions meeting the requirements of Rule 144A;

(b)
It is an Institutional Accredited Investor, within the meaning of Rule 501(a)
under the Act; and

(c)
Neither it nor any of its affiliates or any other person acting on its or their
behalf will solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising


10
    

--------------------------------------------------------------------------------



within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act
(other than by means of a Permitted General Solicitation, as defined below).
4.
(a)
The Securities to be purchased by each Purchaser hereunder will be represented
by one or more definitive global Securities in book-entry form which will be
deposited by or on behalf of the Company with The Depository Trust Company
(“DTC”) or its designated custodian. The Company will deliver the Securities to
the Representatives, for the account of each Purchaser, against payment by or on
behalf of such Purchaser of the purchase price therefor by wire transfer of
Federal (same day) funds, by causing DTC to credit the Securities to the account
of Goldman, Sachs & Co. at DTC. The Company will cause the certificates
representing the Securities to be made available to the Representatives for
checking at least twenty-four hours prior to each Time of Delivery (as defined
below) at the office of Davis Polk & Wardwell LLP, 1600 El Camino Real, Menlo
Park, California 94025 (the “Closing Location”) The time and date of such
delivery and payment shall be 9:30 a.m., New York City time, on December 10,
2014 or such other time and date as the Representatives and the Company may
agree upon in writing, and with respect to the Optional Securities, 9:30 a.m.
New York City time, on the date specified by you in the written notice given by
the Representatives of the Purchasers’ election to purchase such Optional
Securities, or such other time and date as the Representatives and the Company
may agree upon in writing; provided, however, that such delivery date must be at
least three New York Business Days (as defined below) after such written notice
is given and may not be earlier than the First Time of Delivery (as defined
below) nor later than ten New York Business Days (as defined below) after the
date of such notice; provided further, that solely with respect to an Optional
Securities written notice that is delivered prior to the First Time of Delivery,
the related Time of Delivery (as defined below) must be at least one New York
Business Day after the written notice is given. Such time and date for delivery
of the Firm Securities are herein called the “First Time of Delivery”, any such
time and date for delivery of the Optional Securities, if not the First Time of
Delivery, are herein called a “Subsequent Time of Delivery”, and each such time
and date for delivery are herein called a “Time of Delivery”.

(b)
The documents to be delivered at each Time of Delivery by or on behalf of the
parties hereto pursuant to Section 8 hereof, including the cross-receipt for the
Securities and any additional documents requested by the Purchasers pursuant to
Section 8(k) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at the office of DTC (or its
designated custodian), all at such Time of Delivery. A meeting will be held at
the Closing Location at 5:00 p.m., New York City time, on the New York Business
Day next preceding such Time of Delivery, at which meeting the final drafts of
the documents to be delivered pursuant to the preceding sentence will be
available for review by the parties hereto. For the purposes of this Section 4,
“New York Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banking institutions in New York are
generally authorized or obligated by law or executive order to close.

5. The Company agrees with each of the Purchasers:
(a)
To prepare the Offering Memorandum in a form approved by you; to make no
amendment or any supplement to the Offering Memorandum which shall be
disapproved by you promptly after reasonable notice thereof; and to furnish you
with copies thereof;


11
    

--------------------------------------------------------------------------------



(b)
Promptly from time to time to take such action as you may reasonably request to
qualify the Securities and the Underlying Securities for offering and sale under
the securities laws of such jurisdictions as you may request and to comply with
such laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation;

(c)
To furnish the Purchasers with written and electronic copies of the Offering
Memorandum and any amendment or supplement thereto in such quantities as you may
from time to time reasonably request, and if, at any time prior to the
expiration of nine months after the date of the Offering Memorandum, any event
shall have occurred as a result of which the Offering Memorandum as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Memorandum is delivered, not misleading, or, if for any other reason it shall be
necessary or desirable during such same period to amend or supplement the
Offering Memorandum, to notify you and upon your request to prepare and furnish
without charge to each Purchaser and to any dealer in securities as many written
and electronic copies as you may from time to time reasonably request of an
amended Offering Memorandum or a supplement to the Offering Memorandum which
will correct such statement or omission or effect such compliance;

(d)
During the period beginning from the date hereof and continuing until the date
that is 60 days after the date of the Offering Memorandum, not to (i) offer,
issue, sell, contract to sell, pledge, grant any option to purchase, make any
short sale or otherwise transfer or dispose of, directly or indirectly, or file
with the Commission a registration statement under the Act relating to any
securities of the Company that are substantially similar to the Securities or
the Stock, including but not limited to any securities that are convertible into
or exchangeable for, or that represent the right to receive, Stock or any such
substantially similar securities (other than registration statements on Form S-8
relating to securities granted or to be granted by the Company pursuant to any
equity incentive plan or inducement awards), or publicly disclose the intention
to make any offer, sale, pledge, disposition or filing or (ii) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Stock or any such other securities, whether any
such transaction is to be settled by delivery of Stock or such other securities,
in cash or otherwise other than (v) pursuant to the Company’s equity incentive
plans and inducement awards existing on, or upon the conversion or exchange of
convertible or exchangeable securities outstanding as of, the date of this
Agreement and disclosed in the Pricing Memorandum, (w) the entry into, or the
issuance by the Company of any Stock upon settlement or termination of, the
warrant transactions evidenced by the Base Warrant Confirmations and any
Additional Warrant Confirmations, (x) the issuance of the Securities or any
Underlying Securities upon conversion thereof or (y) the sale or issuance of or
entry into an agreement to sell or issue shares of Stock in connection with the
Company’s or any of its subsidiaries’ acquisition of one or more businesses,
products or technologies (whether by means of merger, stock purchase, asset
purchase or otherwise) or in connection with joint ventures, commercial
relationships or other strategic transactions or pursuant to an employee benefit
plan assumed by the Company in connection with any such strategic transaction;
provided that (A) the aggregate number of shares of Stock that the Company


12
    

--------------------------------------------------------------------------------



may sell or issue or agree to sell or issue pursuant to this clause (y) shall
not exceed 7.5% of the total number of shares of Stock issued and outstanding
immediately following the completion of the transactions contemplated by this
Agreement and (B) the Company shall (a) cause each recipient of such securities
to execute and deliver to the Representatives, on or prior to issuance of such
securities a lock-up agreement in the form of attached hereto as Exhibit A
covering the remainder of such 60-day period and (b) enter stop transfer
instructions with the Company’s transfer agent and registrar on such securities,
which the Company agrees it will not waive or amend without the prior written
consent of the Goldman, Sachs & Co. or (z) with the prior written consent of
Goldman, Sachs & Co.
(e)
Not to be or become, at any time prior to the expiration of one year after the
First Time of Delivery, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act;

(f)
At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of Securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the Act;

(g)
Except for such documents that are publicly available on EDGAR, to furnish to
the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, stockholders' equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as
practicable after the end of each of the first three quarters of each fiscal
year (beginning with the fiscal quarter ending after the date of the Offering
Memorandum), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail;

(h)
The Company will not, and will not permit any of its controlled “affiliates” (as
defined in Rule 144 under the Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them (other than pursuant to a registration statement that has been
declared effective under the Act) for a period of one year after the last date
of issuance of such Securities (or, if later, the date on which the restrictive
legend is removed from the Securities);

(i)
To use the net proceeds received by the Company from the sale of the Securities
pursuant to this Agreement in the manner specified in the Pricing Memorandum
under the caption “Use of Proceeds”;

(j)
To reserve and keep available at all times, free of preemptive rights, shares of
Stock for the purpose of enabling the Company to satisfy any obligations to
issue shares of its Stock upon conversion of the Securities or to issue shares
of Stock upon settlement or termination of the warrant transactions evidenced by
the Base Warrant Confirmations and any Additional Warrant Confirmations;

(k)
To use its reasonable best efforts to list, subject to notice of issuance, the
Conversion Shares on the Exchange; and


13
    

--------------------------------------------------------------------------------



(l)
The Company and its affiliates will not take, directly or indirectly, any action
prohibited by Regulation M in connection with the offering of the Securities;
provided that the Company is not undertaking any responsibility regarding any
actions taken by the Purchasers in this regard.

6.
(a)



i.
The Company represents and agrees that, without the prior consent of the
Representatives, it and its affiliates and any other person acting on its or
their behalf (other than the Purchasers, as to which no statement is given) (x)
have not made and will not make any offer relating to the Securities that, if
the offering of the Securities contemplated by this Agreement were conducted as
a public offering pursuant to a registration statement filed under the Act with
the Commission, would constitute an “issuer free writing prospectus”, as defined
in Rule 433 under the Act (any such offer is hereinafter referred to as a
“Company Supplemental Disclosure Document”) and (y) have not solicited and will
not solicit offers for, and have not offered or sold and will not offer or sell,
the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D other than any
such solicitation listed on Schedule II(d) (each such solicitation, a “Permitted
General Solicitation”; each written general solicitation document listed on
Schedule II(d), a “Permitted General Solicitation Material”);

ii.
each Purchaser, severally and not jointly, represents and agrees that, without
the prior consent of the Company and the Representatives, other than one or more
term sheets relating to the Securities containing customary information and
conveyed to purchasers of securities or any Permitted General Solicitation
Material, it has not made and will not make any offer relating to the Securities
that, if the offering of the Securities contemplated by this Agreement were
conducted as a public offering pursuant to a registration statement filed under
the Act with the Commission, would constitute a “free writing prospectus”, as
defined in Rule 405 under the Act (any such offer (other than any such term
sheets and any Permitted General Solicitation Material), is hereinafter referred
to as a “Purchaser Supplemental Disclosure Document”); and

iii.
any Company Supplemental Disclosure Document, Purchaser Supplemental Disclosure
Document or Permitted General Solicitation Material, the use of which has been
consented to by the Company and the Representatives, is listed as applicable on
Schedule II(b), Schedule II(c) or Schedule II(d) hereto, respectively.

7.
The Company covenants and agrees with the several Purchasers that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the issue
of the Securities and the Underlying Securities and all other expenses in
connection with the preparation, printing, reproduction and filing of the
Preliminary Offering Memorandum and the Offering Memorandum and any amendments
and supplements thereto and the mailing and delivering of copies thereof to the
Purchasers and dealers; (ii) the cost of printing or producing any Agreement
among Purchasers, this Agreement, the Indenture, the Securities, the Blue Sky
Memorandum, closing documents (including any compilations thereof), Permitted
General Solicitation Materials and any other documents in connection with the
offering, purchase, sale and delivery of the Securities; (iii) all expenses in
connection with the qualification of the Securities and the Underlying
Securities for offering and sale under state securities laws as provided in
Section 5(b) hereof, including the fees and disbursements


14
    

--------------------------------------------------------------------------------



of one counsel for the Purchasers in each jurisdiction in connection with such
qualification and in connection with the Blue Sky and legal investment surveys
(such fees not to exceed $10,000); (iv) any fees charged by securities rating
services for rating the Securities; (v) the cost of preparing the Securities;
(vi) the fees and expenses of the Trustee and any agent of the Trustee and the
fees and disbursements of counsel for the Trustee in connection with the
Indenture and the Securities; (vii) all costs and expenses incurred in
connection with any “road show” presentation to potential purchasers of the
Securities; (viii) any cost incurred in connection with the listing of the
Conversion Shares; (ix) any other costs and expenses related to the transfer and
delivery of the Securities to the Purchasers, including any transfer taxes or
other taxes payable thereon, and (x) all other costs and expenses incident to
the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section. It is understood, however, that,
except as provided in this Section, and Sections 9 and 12 hereof, the Purchasers
will pay all of their own costs and expenses, including the fees of their
counsel, transfer taxes on resale of any of the Securities by them, and any
advertising expenses connected with any offers they may make.
8.
The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of each Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

(a)
Davis Polk & Wardwell LLP, counsel for the Purchasers, shall have furnished to
you such opinion or opinions, dated such Time of Delivery, with respect to such
matters as you may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters;

(b)
DLA Piper LLP (US), counsel for the Company, shall have furnished to you their
written opinion and negative assurance letters, each dated such Time of
Delivery, in form and substance agreed to by the parties prior to the date
hereof;

(c)
On the date of the Offering Memorandum prior to the execution of this Agreement
and also at each Time of Delivery, as the case may be, PricewaterhouseCoopers
LLP shall have furnished to the Representatives, and on the date of the Offering
Memorandum prior to the execution of this Agreement, KPMG SA shall have
furnished to the Representatives at the request of the Company and Cameleon
Software SA, respectively, letters, dated the respective dates of delivery
thereof and addressed to the Purchasers, in form and substance reasonably
satisfactory to the Representatives, containing, in the case of
PricewaterhouseCoopers LLP, statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Pricing Memorandum and the Offering Memorandum; provided,
that the letter to be delivered by PricewaterhouseCoopers LLP at each Time of
Delivery shall use a “cut-off” date no more than three business days prior to
such Time of Delivery;

(d)
(i) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Pricing Memorandum any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Pricing Memorandum,
and (ii) since the respective dates as of which information is given in the
Pricing Memorandum there shall not have been any change in the capital stock
(other than pursuant to the Company’s equity incentive plans and inducement
awards) or long-term debt of the Company or any of its subsidiaries or any
change,


15
    

--------------------------------------------------------------------------------



or any development involving a prospective change, in or affecting the general
affairs, management, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, otherwise than as set forth or
contemplated in the Pricing Memorandum, the effect of which, in any such case
described in clause (i) or (ii), is in your judgment so material and adverse as
to make it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities being offered at such Time of Delivery on the terms
and in the manner contemplated in this Agreement and in each of the Pricing
Disclosure Package and the Offering Memorandum;
(e)
On or after the Applicable Time (i) no downgrading shall have occurred in the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as such term is defined in Section 3(a)(62) of
the Exchange Act, and (ii) no such organization shall have publicly announced
that it has under surveillance or review, with possible negative implications,
its rating of any of the Company’s debt securities;

(f)
On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the Exchange or on The NASDAQ Global Market; (ii) a suspension or
material limitation in trading in the Company’s securities on the Exchange;
(iii) a general moratorium on commercial banking activities declared by either
Federal, New York State or California State authorities or a material disruption
in commercial banking or securities settlement or clearance services in the
United States; (iv) the outbreak or escalation of hostilities involving the
United States or the declaration by the United States of a national emergency or
war or (v) the occurrence of any other calamity or crisis or any change in
financial, political or economic conditions in the United States or elsewhere,
if the effect of any such event specified in clause (iv) or (v) in your judgment
makes it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities being issued at each such Time of Delivery on the
terms and in the manner contemplated in the Pricing Disclosure Package and the
Offering Memorandum;

(g)
The Conversion Shares shall have been duly listed, subject to notice of
issuance, on The New York Stock Exchange;

(h)
The Company shall have obtained and delivered to the Purchasers executed copies
of a lock-up agreement in the form attached hereto as Exhibit A from each of the
parties listed on Schedule I thereto;

(i)
The Purchasers shall have received an executed original copy of the Indenture;

(j)
The Securities shall be eligible for clearance and settlement through the
facilities of DTC; and

(k)
The Company shall have furnished or caused to be furnished to you at such Time
of Delivery certificates of officers of the Company satisfactory to you as to
the accuracy of the representations and warranties of the Company herein at and
as of such Time of Delivery, as to the performance by the Company of all of its
obligations hereunder to be performed at or prior to such Time of Delivery, as
to the matters set forth in subsection (e) of this Section and as to such other
matters as you may reasonably request. The officer(s) signing and furnishing
such certificate(s) may rely on his or her knowledge as to proceedings
threatened.

(l)
The Purchasers shall have received, on the date hereof, a certificate dated the
date hereof from the Chief Financial Officer of the Company in form and
substance agreed to by the parties prior to the date hereof.


16
    

--------------------------------------------------------------------------------



9.
(a)
The Company will indemnify and hold harmless each Purchaser against any losses,
claims, damages or liabilities, joint or several, to which such Purchaser may
become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Memorandum, the Pricing Memorandum, the
Pricing Disclosure Package, the Offering Memorandum, or any amendment or
supplement thereto, any Company Supplemental Disclosure Document, any Permitted
General Solicitation Material or arise out of or are based upon the omission or
alleged omission to state therein a material fact necessary to make the
statements therein not misleading, and will reimburse each Purchaser for any
legal or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Pricing Disclosure Package, the Offering Memorandum or any such
amendment or supplement, any Company Supplemental Disclosure Document or any
Permitted General Solicitation Material, in reliance upon and in conformity with
written information furnished to the Company by any Purchaser through the
Representatives expressly for use therein.

(b)
Each Purchaser, severally and not jointly, will indemnify and hold harmless the
Company against any losses, claims, damages or liabilities to which the Company
may become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Offering Memorandum, the Pricing Memorandum, the
Pricing Disclosure Package, the Offering Memorandum, or any amendment or
supplement thereto, or any Company Supplemental Disclosure Document, any
Permitted General Solicitation Material or arise out of or are based upon the
omission or alleged omission to state therein a material fact or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in any Preliminary Offering Memorandum,
the Pricing Memorandum, the Pricing Disclosure Package, the Offering Memorandum
or any such amendment or supplement, any Company Supplemental Disclosure
Document or any Permitted General Solicitation Material, in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through the Representatives expressly for use therein; and each Purchaser will
reimburse the Company for any legal or other expenses reasonably incurred by the
Company in connection with investigating or defending any such action or claim
as such expenses are incurred.

(c)
Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof; provided that the failure so to notify the indemnifying party shall not
relieve it from any liability that it may have to any indemnified party under
subsection (a) or (b) above except to the extent that the indemnifying party has
been materially prejudiced through the forfeiture of substantive rights or
defenses by such failure; and provided, further, that the failure so to notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party otherwise than under subsection (a) or (b) above. In
case any such


17
    

--------------------------------------------------------------------------------



action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.
(d)
If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Purchasers, in each case as set forth
in the Offering Memorandum. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchasers
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding


18
    

--------------------------------------------------------------------------------



the provisions of this subsection (d), no Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities purchased by it pursuant to this Agreement and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. The Purchasers’ obligations in
this subsection (d) to contribute are several in proportion to their respective
purchase obligations and not joint.
(e)
The obligations of the Company under this Section 9 shall be in addition to any
liability which the Company may otherwise have and shall extend, upon the same
terms and conditions, to any affiliate of each Purchaser and each person, if
any, who controls any Purchaser within the meaning of the Act; and the
obligations of the Purchasers under this Section 9 shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each officer and director of the Company
and to each person, if any, who controls the Company within the meaning of the
Act.

10.
(a)
If any Purchaser shall default in its obligation to purchase the Securities
which it has agreed to purchase hereunder, the Representatives may in their
discretion arrange for either or both of them or another party or other parties
to purchase such Securities on the terms contained herein at the applicable Time
of Delivery. If within thirty‑six hours after such default by any Purchaser the
Representatives do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of thirty‑six hours within which
to procure another party or other parties reasonably satisfactory to the
Representatives to purchase such Securities on such terms. In the event that,
within the respective prescribed periods, the Representatives notify the Company
that they have so arranged for the purchase of such Securities, or the Company
notifies the Representatives that it has so arranged for the purchase of such
Securities, the Representatives or the Company shall have the right to postpone
such Time of Delivery for a period of not more than seven days, in order to
effect whatever changes may thereby be made necessary in the Offering
Memorandum, or in any other documents or arrangements, and the Company agrees to
prepare promptly any amendments or supplements to the Offering Memorandum which
in the opinion of the Representatives may thereby be made necessary. The term
“Purchaser” as used in this Agreement shall include any person substituted under
this Section with like effect as if such person had originally been a party to
this Agreement with respect to such Securities.

(b)
If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by the Representatives and the Company
as provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one‑eleventh of the
aggregate principal amount of all the Securities to be purchased at such Time of
Delivery, then the Company shall have the right to require each non‑defaulting
Purchaser to purchase the principal amount of Securities which such Purchaser
agreed to purchase hereunder at such Time of Delivery and, in addition, to
require each non-defaulting Purchaser to purchase its pro rata share (based on
the principal amount of Securities which such Purchaser agreed to purchase
hereunder) of the Securities of such defaulting Purchaser or Purchasers for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.


19
    

--------------------------------------------------------------------------------



(c)
If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by the Representatives and the Company
as provided in subsection (a) above, the aggregate principal amount of
Securities which remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Securities to be purchased at such Time of Delivery,
or if the Company shall not exercise the right described in subsection (b) above
to require non‑defaulting Purchasers to purchase Securities of a defaulting
Purchaser or Purchasers, then this Agreement (or, with respect to a Subsequent
Time of Delivery, the obligation of the Purchasers to purchase and the Company
to sell the Option Securities) shall thereupon terminate, without liability on
the part of any non‑defaulting Purchaser or the Company, except for the expenses
to be borne by the Company and the Purchasers as provided in Section 6 hereof
and the indemnity and contribution agreements in Section 9 hereof; but nothing
herein shall relieve a defaulting Purchaser from liability for its default.

11.
The respective indemnities, agreements, representations, warranties and other
statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

12.
If this Agreement shall be terminated pursuant to Section 10 hereof, the Company
shall not then be under any liability to any Purchaser except as provided in
Sections 7 and 9 hereof; but, if for any other reason, the Securities are not
delivered by or on behalf of the Company as provided herein, the Company will
reimburse the Purchasers through you for all expenses approved in writing by the
Representatives, including fees and disbursements of counsel, reasonably
incurred by the Purchasers in making preparations for the purchase, sale and
delivery of the Securities, but the Company shall then be under no further
liability to any Purchaser except as provided in Sections 7 and 9 hereof.

13.
In all dealings hereunder, the Representatives shall act on behalf of each of
the Purchasers, and the parties hereto shall be entitled to act and rely upon
any statement, request, notice or agreement on behalf of any Purchaser made or
given by the Representatives.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail or facsimile
transmission to you as the Representatives at Goldman, Sachs & Co., 200 West
Street, New York, New York 10282-2198, Attention: Registration Department; and
Deutsche Bank Securities Inc., 60 Wall Street, 4th Floor, New York, New York
10005, Attention: Equity Capital Markets – Syndicate Desk, fax: (212) 797-9344 ,
with a copy to Deutsche Bank Securities Inc., 60 Wall Street, 36th Floor, New
York, New York 10005, Attention: General Counsel, fax: (212) 797-4564; and if to
the Company shall be delivered or sent by mail or facsimile transmission to the
address of the Company set forth in the Offering Memorandum, Attention: Damian
Olthoff; provided, however, that any notice to a Purchaser pursuant to Section 9
hereof shall be delivered or sent by mail or facsimile transmission to such
Purchaser at its address set forth in its Purchasers’ Questionnaire, which
address will be supplied to the Company by you upon request. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.
In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of

20
    

--------------------------------------------------------------------------------



their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.
14.
This Agreement shall be binding upon, and inure solely to the benefit of, the
Purchasers, the Company and, to the extent provided in Sections 9 and 11 hereof,
the officers and directors of the Company and each person who controls the
Company or any Purchaser, and their respective heirs, executors, administrators,
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. No purchaser of any of the Securities from
any Purchaser shall be deemed a successor or assign by reason merely of such
purchase.

15.
Time shall be of the essence of this Agreement.

16.
The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Purchasers, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Purchaser is acting solely as a principal and not the agent or fiduciary of
the Company, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Purchaser
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchasers, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

17.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchasers, or any of them, with
respect to the subject matter hereof.

18.
THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that
any suit or proceeding arising in respect of this agreement or our engagement
will be tried exclusively in the U.S. District Court for the Southern District
of New York or, if that court does not have subject matter jurisdiction, in any
state court located in The City and County of New York and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts.

19.
The Company and each Purchaser hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

20.
This Agreement may be executed by any one or more of the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such respective counterparts shall together constitute one and the same
instrument.

21.
Notwithstanding anything herein to the contrary, the Company (and the Company’s
employees, representatives, and other agents) are authorized to disclose to any
and all persons, the tax treatment and tax structure of the potential
transaction and all materials of any kind (including tax opinions and other tax
analyses) provided to the Company relating to that treatment and structure,
without the Purchasers’ imposing any limitation of any kind. However, any
information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any


21
    

--------------------------------------------------------------------------------



person to comply with securities laws. For this purpose, “tax treatment” means
US federal and state income tax treatment, and “tax structure” is limited to any
facts that may be relevant to that treatment.
If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by the
Representatives, on behalf of each of the Purchasers, this letter and such
acceptance hereof shall constitute a binding agreement among each of the
Purchasers and the Company. It is understood that your acceptance of this letter
on behalf of each of the Purchasers is pursuant to the authority set forth in a
form of Agreement among Purchasers, the form of which shall be submitted to the
Company for examination upon request, but without warranty on your part as to
the authority of the signers thereof.
[Signature Page Follows]

22
    

--------------------------------------------------------------------------------






Very truly yours,
PROS Holdings, Inc.
By:    /s/ Andres Reiner    
Name:    Andres Reiner
Title:     President and Chief Executive Officer




Accepted as of the date hereof:
Goldman, Sachs & Co.


By:    /s/ Daniel M. Young    
Name: Daniel M. Young
Title: Managing Director


Deutsche Bank Securities Inc.


By:    /s/ Andrew Yaeger    
Name: Andrew Yaeger
Title: Managing Director


By:    /s/ Paul Stowell    
Name: Paul Stowell
Title: Managing Director




Acting severally on behalf of themselves and the several Purchasers




[Signature Page to Purchase Agreement]



    

--------------------------------------------------------------------------------









SCHEDULE I
 
Principal
 
 
Amount of
 
 
Securities
 
 
to be
 
Purchaser
Purchased
 
Goldman, Sachs & Co.
$75,000,000
 
Deutsche Bank Securities Inc.
37,500,000
 
Stifel, Nicolaus & Company, Incorporated
7,500,000
 
Northland Securities, Inc.
5,000,000
 
Total
$125,000,000
 




    
    

--------------------------------------------------------------------------------



SCHEDULE II
(a)Additional Documents Incorporated by Reference: None.
(b)    Company Supplemental Disclosure Documents: Term Sheet setting forth the
final terms of the             Securities, substantially in the form attached
hereto as Schedule III.
(c)    Purchaser Supplemental Disclosure Documents: None.
(d)    Permitted General Solicitation Materials: None.



    
    

--------------------------------------------------------------------------------




SCHEDULE III


PRICING TERM SHEET    STRICTLY CONFIDENTIAL
DATED December 4, 2014
[exh1001coltpurchaseag_image1.jpg]
PROS Holdings, Inc.
$125,000,000 2.00% CONVERTIBLE SENIOR NOTES DUE 2019
The information in this pricing term sheet supplements PROS Holdings, Inc.’s
preliminary offering memorandum, dated December 3, 2014 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum. In all other respects, this term sheet is
qualified in its entirety by reference to the Preliminary Offering Memorandum,
including all other documents incorporated by reference therein. References to
“we,” “our” and “us” refer only to PROS Holdings, Inc. and not to its
subsidiaries. Terms used herein but not defined herein shall have the respective
meanings as set forth in the Preliminary Offering Memorandum. All references to
dollar amounts are references to U.S. dollars.
Issuer:
PROS Holdings, Inc.
 
Ticker/Exchange for Common Stock:
“PRO”/The New York Stock Exchange.
 
Securities:
2.00% Convertible Senior Notes due 2019 (the “notes”).
 
Principal Amount:
$125,000,000.
 
Option to Purchase Additional Notes:
$18,750,000.
 
Denominations:
$1,000 and multiples of $1,000 in excess thereof.
 
Ranking:
Senior unsecured.
 
Maturity:
December 1, 2019, unless earlier converted or repurchased.
 
No Redemption at Our Option:
We may not redeem the notes prior to the maturity date, and no “sinking fund” is
provided for the notes.


 
Fundamental Change:
If a “fundamental change” (as defined in the Preliminary Offering Memorandum
under the caption “Description of Notes—Fundamental Change Permits Holders to
Require Us to Repurchase Notes”) occurs at any time prior to the maturity date,
subject to certain conditions, holders will have the right, at their option, to
require us to repurchase for cash all of their notes, or any portion of the
principal amounts thereof that is equal to $1,000 or a multiple of $1,000. The
fundamental change repurchase price we are required to pay will be equal to 100%
of the principal amount of the notes to be repurchased, plus accrued and unpaid
interest to, but excluding, the fundamental change repurchase date.
 





--------------------------------------------------------------------------------




Interest and Interest Payment Dates:
2.00% per year.


Interest will accrue from December 10, 2014 and will be payable semiannually in
arrears on June 1 and December 1 of each year, beginning on June 1, 2015.


 
Regular Record Dates:
May 15 and November 15 of each year, as the case may be, immediately preceding
the relevant interest payment date.
 
Issue Price:
100% of principal, plus accrued interest, if any, from December 10, 2014 if
settlement occurs after that date.
 
Last Reported Sale Price of Our Common Stock on December 4, 2014:


$25.99 per share.
 
Initial Conversion Rate:
29.5972 shares of common stock per $1,000 principal amount of notes, subject to
adjustment.
 
Initial Conversion Price:
Approximately $33.79 per share of common stock, subject to adjustment.
 
Conversion Premium:
Approximately 30.0% above the last reported sale price of our common stock on
December 4, 2014.
 
Settlement Method:
Cash, shares of our common stock or a combination of cash and shares of our
common stock, at our election, as described in the Preliminary Offering
Memorandum.
 
Joint Book-Running Managers:
Goldman, Sachs & Co.
Deutsche Bank Securities Inc.
 
Co-Managers
Stifel, Nicolaus & Company, Incorporated
Northland Securities, Inc.


 
Pricing Date:
December 4, 2014
 
Trade Date:
December 5, 2014
 
Expected Settlement Date:
December 10, 2014
 
CUSIP Number (144A):
74346Y AA1
 
ISIN (144A):
US74346YAA10
 
Listing:
None.
 
Convertible Note Hedge and Warrant Transactions:


In connection with the pricing of the notes, we entered into convertible note
hedge transactions with one or more of the initial purchasers or their
affiliates or other financial institutions, whom we refer to as the option
counterparties. The convertible note hedge transactions are generally expected
to reduce the potential dilution to our common stock upon conversion of the
notes and/or offset any cash payments we are required to make in excess of the
principal amount of converted notes, as the case may be. We also entered into
warrant transactions with the option counterparties. However, the warrant
transactions could have a dilutive effect on our common stock to the extent that
the market value per share of our common stock exceeds the applicable strike
price of the warrants. If the initial purchasers exercise their option to
purchase additional notes, we may decide to enter into additional convertible
note hedge and additional warrant transactions. See “Description of Convertible
Note Hedge and Warrant Transactions” in the Preliminary Offering Memorandum.
 





--------------------------------------------------------------------------------




Net Proceeds:
We estimate that the net proceeds from this offering will be approximately
$109.5 million (or approximately $126.0 million if the initial purchasers
exercise their option to purchase additional notes in full), after deducting the
initial purchasers’ discount and our estimated offering expenses.
 
Use of Proceeds:
We entered into convertible note hedge transactions with the option
counterparties as described above. We also entered into warrant transactions
with the option counterparties. We intend to use $10.7 million of the net
proceeds from this offering to pay the cost of the convertible note hedge
transactions (after such cost is partially offset by the proceeds to us from the
sale of warrants pursuant to the warrant transactions).


We expect to use the remainder of the net proceeds for general corporate
purposes, including, but not limited to acquisitions or other strategic
transactions, working capital and capital expenditures. However, we have not
designated any specific uses for the remainder of the net proceeds and have no
current agreements or commitments with respect to any material acquisition or
strategic transaction.
If the initial purchasers exercise their option to purchase additional notes, we
may sell additional warrants and use a portion of the net proceeds from the sale
of the additional notes, together with the proceeds from the sale of the
additional warrants, to enter into additional convertible note hedge
transactions. Any remaining net proceeds from the sale of additional notes will
be used for general corporate purposes as described above. See “Use of Proceeds”
in the Preliminary Offering Memorandum.
 
Indebtedness:
As of September 30, 2014, we had no outstanding indebtedness for borrowed money
and our subsidiaries had an aggregate of $17.1 million in unsecured debt, trade
payables and future minimum operating lease commitments to which the notes would
have been structurally subordinated. After giving effect to the issuance of the
notes (assuming no exercise of the initial purchasers’ option to purchase
additional notes), our total consolidated debt as of September 30, 2014 would
have been
$125.9 million.
 





Description of Notes—Conversion Rights—Increase in Conversion Rate upon
Conversion upon a Make-Whole Fundamental Change
Holders who convert their notes in connection with a make-whole fundamental
change occurring prior to the maturity date of the notes may be entitled to an
increase in the conversion rate for the notes so surrendered for conversion.
The following table sets forth the number of additional shares by which the
conversion rate for the notes will be increased per $1,000 principal amount of
notes for each stock price and effective date set forth below:






--------------------------------------------------------------------------------




 
Stock Price
Effective Date
$25.99
$27.50
$30.00
$33.79
$35.00
$40.00
$50.00
$60.00
$70.00
$80.00
$90.00
$100.00
$125.00
December 10, 2014
8.8791
8.6444
7.0375
5.2156
4.7509
3.2700
1.6249
0.8785
0.5239
0.3076
0.1732
0.0917
0.0058
December 1, 2015
8.8791
8.2936
6.6638
4.8355
4.3738
2.9204
1.3637
0.7084
0.4185
0.2428
0.1349
0.0702
0.0014
December 1, 2016
8.8791
7.9958
6.3101
4.4442
3.9794
2.5404
1.0787
0.5314
0.3101
0.1764
0.0952
0.0469
0.0000
December 1, 2017
8.8791
7.7310
5.9386
3.9925
3.5169
2.0860
0.7529
0.3558
0.2037
0.1133
0.0589
0.0262
0.0000
December 1, 2018
8.8791
7.3240
5.3329
3.2491
2.7611
1.3810
0.3477
0.1748
0.0973
0.0528
0.0258
0.0080
0.0000
December 1, 2019
8.8791
6.7664
3.7361
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000



The exact stock prices and effective dates may not be set forth in the table
above, in which case:
•
If the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares by which the conversion rate for the notes will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.

•
If the stock price is greater than $125.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to such conversion rate.

•
If the stock price is less than $25.99 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to such conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of notes exceed 38.4763 shares of common stock, subject to
adjustment in the same manner as such conversion rate as set forth in the
Preliminary Offering Memorandum under the caption “Description of
Notes—Conversion Rights—Conversion Rate Adjustments.”
Our obligation to increase the conversion rate for notes converted in connection
with a make-whole fundamental change could be considered a penalty, in which
case the enforceability thereof would be subject to general principles of
reasonableness and equitable remedies.


[Remainder of Page Intentionally Blank]






--------------------------------------------------------------------------------




CAPITALIZATION
The following table sets forth our cash and cash equivalents, short-term
investments and capitalization as of September 30, 2014:
•
on an actual basis; and

•on an as adjusted basis to give effect to the issuance of $125.0 million
aggregate principal amount of notes in this offering (assuming no exercise of
the initial purchasers’ option to purchase additional notes), after deducting
the initial purchasers’ discount and our estimated offering expenses, and paying
the cost of the convertible note hedge transactions (after such cost is
partially offset by the proceeds to us from the sale of the warrants pursuant to
the warrant transactions).


(In thousands, except share and per share amounts)
As of September 30, 2014
ACTUAL
AS ADJUSTED
(unaudited)
Cash, cash equivalents and short-term investments    
$
40,413


$
149,882


Debt, including current portion
$
903


$
903


Notes offered hereby(1)
—








Total debt
$
903


$
125,903


Stockholders’ equity
 
 
Preferred stock, $0.001 par value, 5,000,000 shares authorized none issued,
actual and as adjusted
$ —


$ —


Common stock, $0.001 par value; 75,000,000 shares authorized; 33,434,825 shares
issued; 29,017,240 shares outstanding, actual and as adjusted(2)
$
34


$
34


Additional paid-in capital(3)
112,332


101,632


Treasury stock, 4,417,585 common shares, at cost
(13,938)


(13,938)


Retained earnings (accumulated deficit)
(1,076)


(1,076)


Accumulated other comprehensive loss
(1,421)


(1,421)


Non-controlling interest
1,924


1,924


Total stockholders’ equity(1)(3)
$
97,855


$
87,155


Total capitalization(1)(3)


$98,758




$213,058



__________
(1)
In accordance with ASC 470-20, convertible debt that may be wholly or partially
settled in cash is required to be separated into a liability and an equity
component, such that interest expense reflects the issuer’s nonconvertible debt
interest rate. Upon issuance, a debt discount is recognized as a decrease in
debt and an increase in equity. The debt component accretes up to the principal
amount over the expected term of the debt. ASC 470-20 does not affect the actual
amount that we are required to repay, and the amounts shown in the table above
for the notes offered hereby is the aggregate principal amount of the notes
without reflecting the debt discount or fees and expenses that we are required
to recognize or the increase in additional paid-in capital on our consolidated
balance sheet.

(2)
The number of shares of common stock is based on 29.0 million shares outstanding
as of September 30, 2014 and excludes:

•
1.7 million shares of common stock issuable upon the exercise of options
outstanding at September 30, 2014 at a weighted average exercise price of $11.20
per share;

•
1.9 million shares of common stock issuable upon the vesting of restricted
stock;

•
0.4 million shares of common stock issuable pursuant to outstanding market stock
units;





--------------------------------------------------------------------------------




•
1.3 million shares of common stock reserved for future issuance under our
stock-based compensation plans, consisting of 0.8 million shares of common stock
reserved for issuance under our 2007 Equity Incentive Plan, 0.5 million shares
of common stock reserved for issuance under our 2013 Employee Stock Purchase
Plan and shares that become available under the 2007 Equity Incentive Plan and
2013 Employee Stock Purchase Plan pursuant to provisions thereof that may
automatically increase the share reserves under the plans each year; and

•
shares of common stock that may be issued upon conversion of the notes being
offered hereby and pursuant to the warrant transactions being entered into in
connection with this offering.

(3)
Issuance of the notes (giving effect to the application of ASC 470-20 as
described in note (1) above) and the entry into the convertible note hedge and
warrant transactions will result in a net increase in additional paid-in capital
and, therefore, a net increase in total stockholders’ equity and total
capitalization. Amounts shown in the table above do not reflect application of
ASC 470- 20 to the notes.

.






--------------------------------------------------------------------------------






__________________
This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.
The notes and any shares of common stock issuable upon conversion of the notes
have not been and will not be registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.
The notes and any shares of common stock issuable upon conversion of the notes
are not transferable except in accordance with the restrictions described under
“Notice to Investors” and “Transfer Restrictions” in the Preliminary Offering
Memorandum.
A copy of the Preliminary Offering Memorandum for the offering of the notes may
be obtained by contacting (i) Goldman, Sachs & Co., Attention: Prospectus
Department, 200 West Street, New York, NY 10282, by telephone at (212) 902-1171,
or by emailing prospectus-ny@ny.email.gs.com or (ii) Deutsche Bank Securities
Inc., Attention: Prospectus Group, 60 Wall Street, New York, NY 10005-2836, by
telephone at (800) 503-4611 or by emailing prospectus.CPDG@db.com.


Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.










--------------------------------------------------------------------------------






EXHIBIT A
, 2014
Goldman, Sachs & Co.
Deutsche Bank Securities Inc.,
As representatives of the several Purchasers
named in Schedule I of the Purchase Agreement,


c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282


c/o Deutsche Bank Securities Inc
60 Wall Street, 4th Floor
New York, New York 10005
Re: PROS Holdings, Inc. - Lock-Up Agreement
Ladies and Gentlemen:
The undersigned understands that you, as representatives (the
“Representatives”), propose to enter into a Purchase Agreement (the “Purchase
Agreement”) on behalf of the several purchasers named in Schedule I to such
agreement (collectively, the “Purchasers”), with PROS Holdings, Inc., a Delaware
corporation (the “Company”), providing for the placement of the Company’s
Convertible Senior Notes due 2019 (the “Securities”) in a transaction not
requiring registration under the Securities Act of 1933, as amended (the
“Offering”). The Securities will be convertible into cash, shares of common
stock of the Company, par value $0.001 per share (the “Common Stock”), or a
combination of cash and shares of Common Stock at the Company’s election.
In consideration of the agreement by the Purchasers to offer and sell the
Securities, and of other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees that, during
the period beginning from the date hereof and continuing to and including the
date 60 days after the date of the Purchase Agreement (the “Lock-Up Period”),
the undersigned will not offer, sell, contract to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of any shares of Common
Stock, or any options or warrants to purchase any shares of Common Stock, or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, whether now owned or hereinafter acquired, owned
directly by the undersigned (including holding as a custodian) or with respect
to which the undersigned has beneficial ownership, as such term is used in Rule
13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
(collectively the “Undersigned’s Shares”).
The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if such shares would be disposed of by someone
other than the undersigned. Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Undersigned’s Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such shares.

A-1




    

--------------------------------------------------------------------------------




    Notwithstanding the foregoing, the undersigned may (A) transfer the
Undersigned’s Shares (i) as a charitable contribution or other bona fide gift or
gifts, (ii) to any trust for the direct or indirect benefit of the undersigned
or the immediate family of the undersigned, provided that any such transfer
shall not involve a disposition for value, (iii) upon death by will or
intestacy, or (iv) in connection with the sale of the Undersigned’s Shares
acquired in open market transactions after the date of the Purchase Agreement;
provided any such sale occurs after the date the distribution of the Securities
is complete, (B) sell the Undersigned’s Shares to cover tax withholding
obligations of the undersigned in connection with (x) the vesting of restricted
stock units of the Company awarded prior to the date of the Purchase Agreement
or (y) the exercise of options during the Lock-Up Period, provided that any
filing under Section 16(a) of the Exchange Act made in connection with such
sales shall note that they are made to cover such tax withholding obligations,
(C) transfer a portion of the Undersigned’s Shares to the Company upon a vesting
event of the Company’s equity securities that occurs during the Lock-Up Period
or upon the exercise of options to purchase the Company’s equity securities that
occurs during the Lock-Up Period, including on a “cashless” or “net exercise”
basis, which equity securities or options were issued pursuant to the Company’s
equity incentive plans, (D) transfer or sell the Undersigned’s Shares pursuant
to any contract, instruction or plan complying with Rule 10b5-1 (a “10b5-1
Plan”) of the Regulations of the Exchange Act that has been approved by the
Company, is in existence on the date hereof, and of which the Representative has
been made aware, (E) enter into a 10b5-1 Plan after the date of this agreement
(this “Lock-Up Agreement”), (F) transfer the Undersigned’s Shares in connection
with the transfer by operation of law or by order of a court of competent
jurisdiction, provided that the transferee agrees to be bound in writing by the
restrictions set forth herein, (G) transfer or sell the Undersigned’ Shares in
connection with the repurchase of shares of Common Stock issued pursuant to an
employee benefit plan in effect as of the date hereof or pursuant to the
agreements pursuant to which such Shares were issued, (H) transfer or sell the
Undersigned’s Shares pursuant to a bona fide third-party tender offer, merger,
consolidation or other similar transaction made to all holders of the Company’s
capital stock involving a change of control of the Company, provided that in the
event that such tender offer, merger, consolidation or other such transaction is
not completed, the Undersigned’s Shares shall remain subject to the provisions
of this Lock-Up Agreement, and (I) transfer or sell the Undersigned’s Shares
with the prior written consent of Goldman, Sachs & Co. on behalf of the
Purchasers; provided, however, that with respect to transfers pursuant to
clauses (A)(i), (A)(ii) and (A)(iii) above, (a) any donee, trustee, or
transferee agrees to be bound in writing by the restrictions set forth herein;
(b) as a result of any such transfer, no filing under Section 16 of the Exchange
Act reporting a reduction in beneficial ownership of shares of Common Stock
shall be required or voluntarily made during the Lock-Up Period in connection
with such transfer or distribution; and (c) the undersigned does not otherwise
voluntarily effect any public announcement of such transfer during the Lock-Up
Period, provided further that with respect to any entry into a 10b5-1 Plan
pursuant to clause (E) above, (a) no transfer or sale pursuant to such 10b5-1
Plan occurs during the Lock-Up Period; (b) as a result of such entry, no filing
under the Exchange Act regarding the establishment of such plan shall be
required or voluntarily made by or on behalf of the undersigned; and (c) the
undersigned does not otherwise voluntarily effect any public announcement of
such entry during the Lock-Up Period.
For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
In addition, notwithstanding the foregoing, if the undersigned is a (A)
corporation, partnership, limited liability company or other business entity,
such entity may transfer the Undersigned’s Shares (i) to another corporation,
partnership, limited liability company or other business entity that controls,
is controlled by or is under common control with the undersigned, or (ii) as
part of a disposition, transfer, contribution or distribution by the undersigned
to its equity holders, managers, partners or other principals (or the estates of
such persons) or (B) trust, such trust may transfer the Undersigned’s Shares to
a trustor or beneficiary of the trust; provided, however, that in any such case,
it shall be a condition to the transfer that the transferee execute

A-2




    

--------------------------------------------------------------------------------




an agreement stating that the transferee is receiving and holding such shares
subject to the provisions of this Lock-Up Agreement and there shall be no
further transfer of such shares except in accordance with this Lock-Up
Agreement, and provided further that any such transfer shall not involve a
disposition for value.
In addition, the undersigned agrees that, without the prior written consent of
Goldman, Sachs & Co. on behalf of the Purchasers, the undersigned will not,
during the Lock-Up Period, make any demand for or exercise any right with
respect to, the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
Undersigned’s Shares except in compliance with the foregoing restrictions.
This Lock-Up Agreement shall automatically terminate upon the earliest to occur,
if any, of (a) the date the Company notifies the Representatives that the
Company does not intend to proceed with the Offering, (b) the termination date
of the Purchase Agreement (other than the provisions thereof which survive
termination); provided no Securities have been delivered and paid for pursuant
to the Purchase Agreement prior to such date and (c) December 20, 2014, if the
Purchase Agreement has not been executed by that date. The undersigned
understands that the Company and the Purchasers are relying upon this Lock-Up
Agreement in proceeding toward consummation of the Offering. The undersigned
further understands that this Lock-Up Agreement is irrevocable and shall be
binding upon the undersigned’s heirs, legal representatives, successors, and
assigns.
[Signature Page Follows]

A-3




    

--------------------------------------------------------------------------------






                        
Very truly yours,
________________________________________
Exact Name of Shareholder
________________________________________
Authorized Signature
________________________________________
Title




























[Signature Page to Lock-Up Agreement]

A-4




    

--------------------------------------------------------------------------------






Schedule I to EXHIBIT A






Signatories to Lock-up Agreement


Andres Reiner
Charles H. Murphy
D. Blair Crump
Damian Olthoff
Ellen Keszler
Greg Petersen
Mariette Woestemeyer
Ron Woestemeyer
Timothy C. Girgenti
Tim Williams
William Russell





A-5




    